department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service _ rs p o box i cincinnati oh legend b incorporation date c state d proprietary training materials e proprietary application software dear date date employer d number contact person id number contact telephone number contact fax number uil issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records facts you were incorporated on b development of public access to and adoption of d and e within the meaning of internal_revenue_code sec_501 in the state of c the specific purpose for which were formed is to promote the you own the intellectual_property rights to d and e d and e will facilitate creative engagement of people with diverse cultures ideologies experiences and expertise in decision-making for the benefit of their communities you will make d and e available to the public in a non-commercial version and a commercial version you will charge no fee for non-commercial non-derivative works licenses to organizations recognized by the internal_revenue_service as a state local indian_tribal_government agency or as a public instrumentality or exempt under sec_501 you will also provide free training in utilizing the licensed application software and free support services to these non-commercial users the non-commercial version ncv is available only on-line as a software-as-a-service solution and cannot be customized commercial derivative works licensees will pay you fees based on current commercial standards and practices the cv is available only as downloadable form is available to anyone for a licensing fee and can be customized the licensees will use the solution for their own internal or commercial purposes you will teach and engage third party service providers in the use of e so they can download install and deploy the cv on their customers’ computing infrastructure as well as provide support services to their customers these service providers will normally be professional community engagement facilitators you have not provided a description of the support the service providers will furnish but the implication is that it will include facilitation services you have not indicated that any portion of your gross_receipts will consist of payments for such training mentioning only revenue from licensing fees an organization that is not eligible to use the ncv or needs to customize the software can purchase the license from you your estimated revenue comes primarily from gifts grants and contributions but estimated gross_receipts from cv licensing are also substantial exceeding percent of your total revenue you aver that you do not intend to promote the cv but you have not provided the percentages of your resources and time that will be spent on the cv the annual licensing fee for the sale of yourcv ranges from gross_receipts expenses include compensation occupancy and professional fees percent of annual to you provided examples illustrating how an organization might use the ncv and the cv in the ncv example a school district could reach out to various community stakeholders parents students teachers volunteers school employees community members to secure their input in an upcoming budget cycle an on-line community discussion would be initiated through invitations which is hosted by your software a video or other presentation could be made part of the online discussion which may go on for weeks or even months the software gathers and analyzes all comments the software also includes discussion mechanisms which respond to vitriolic tones or assertions of suspicious facts the comments are not censored but the software invites participants to rephrase their comment or provide support for their assertion the software uses artificial intelligence to cluster on-line comments into groups by common topics perspectives discussion participants can see what clusters have emerged and see the comments summary experts could be asked to join the discussion by summarizing relevant research findings or posing more sophisticated questions to participants the software may automatically contact participants during the discussion period for various reasons which enhance the conversation and feedback when the online conversation is closed the school district can invite interested contributors to meet in person to continue the discussion you provide a half- to full-day training to participants comfortable in leading groups who act as facilitators of small discussion groups the software captures the online discussion as well as the results of the group meetings law sec_501 of the code exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt you maintain a website that contains basic information about your programs the website did not contain advertising or promotional materials letter rev catalog number 47628k sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that to meet the organizational_test the organization’s purposes must be specified in its articles they may be as broad as or more specific than the purposes stated in sec_501 sec_1_501_c_3_-1 provides that in no case an organization shall be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 includes lessening of the burdens of government in the definition of the term charitable sec_1_501_c_3_-1 defines the term educational as relating to instruction of the individual for the purpose of improving or developing his capabilities or instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 even though it operates a trade_or_business as a substantial part of its activities unless its primary purpose is carrying on of a trade_or_business that does not further charitable purposes revrul_65_1 1965_1_cb_226 determined that an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and which has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights was not exempt under sec_501 specifically the development of a new machine the patents of which may be licensed on a restrictive basis to selected manufacturers is directed toward benefiting those particular manufacturers and any benefit to the public must be considered indirect under these circumstances the organization cannot be considered as operating for a public purpose revrul_70_79 c b 127describes an organization that assisted local governments of a metropolitan area by researching solutions for common regional problems such as water and air pollution waste disposal water supply and transportation that was operated exclusively for the charitable purpose of relieving the letter rev catalog number 47628k burden of government the chief elected officers of the local jurisdictions constituted the membership of the organization receipts included assessments on the local jurisdictions the interrelationship between the local governments and the organization indicates the existence of a burden of government in that the organization’s membership was composed totally of government officials persons appointed by the local governments involved the funding of the organization from the government assessments indicates a burden of government developing regional plans and policies for regional problems is an activity normally conducted by governmental units and indicates a burden of the government a revrul_85_1 1985_1_cb_177 states that an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers the activities of the organization to be its burden revrul_85_2 1985_2_cb_178 states that an organization is lessening the burdens of government if its activities are activities that a governmental_unit considers to be its burdens and the activities actually lessen such governmental burden the organization must demonstrate that a governmental_unit considers the organization to be acting on the government’s behalf thereby actually freeing up government assets - human material and fiscal - that would otherwise have to be devoted to the particular activity this determination is based on facts and circumstances in 22_tc_265 the tax_court determined that an organization devoted to developing and propagating the use of the dewey decimal classification system and related index was a charitable_organization the system is a method for indexing any collection of books forest press’ primary activity was the ongoing development of the system which required continuous revision by the time the organization was formed the system had been adopted by more than per cent of the libraries in the united_states to classify and index their collections and was in use in countries thus the court concluded that the system was an important aid to education and research and not a commercial enterprise application of law you meet neither the organizational not the operational_test as required by sec_501 of the code and sec_1_501_c_3_-1 you do not meet the organizational_test of sec_1_501_c_3_-1 i and ii because you cannot be considered to be organized exclusively for one or more exempt purposes the purposes stated in your articles of incorporation -- promoting the development of public access to and adoption of d and e -- being of the kind expressly addressed by sec_1 c -1 b iv namely broader than the purposes specified in sec_501 adding the words within the meaning of sec_501 cannot cure this unacceptable statement of purpose since the specific purposes named are inherently incompatible with sec_501 purposes you do not meet the operational_test of sec_1_501_c_3_-1 because you do not engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 you do not meet the operational_test as required by sec_1_501_c_3_-1 because you cannot be regarded as operated exclusively for such purposes as stipulated by sec_1_501_c_3_-1 based on the information you have provided we are unable to establish whether the cv or the ncv is your primary activity however the cv clearly of a commercial nature - you yourself having characterized it as as letter rev catalog number 47628k such - that is a business described in sec_1_501_c_3_-1 that does not further any charitable purpose if it is your primary activity for that reason alone you do not meet the operational_test the ncv however also accomplishes no exempt purposes specified in sec_501 the provision of free services to other organizations whether for profit exempt or governmental is not per se in furtherance of any exempt_purpose within the meaning of sec_501 the ncv does not further charitable purposes within the meaning of sec_1_501_c_3_-1 by relieving the burdens of government because it does not meet the requirements of rev rulings and that its facilitation services should be activities that a governmental_unit considers to be its burdens there being no objective manifestation by a governmental_unit that it considers your facilitation activities to be its burden and actually lessens such governmental burdens although you and the organization described in revrul_70_79 are superficially similar in that both focus on problem-solving you otherwise bear little resemblance to the organization in the revenue_ruling your facilitation services to organizations exempt under sec_501 are also not necessarily charitable as indirectly supporting them in carrying out their charitable purposes nor are they educational as sec_1_501_c_3_-1 defines the term because they neither instruct the individual for the purpose of improving or developing his capabilities nor instruct the public on subjects useful to the individual and beneficial to the community you also cannot be regarded as operated exclusively for such purposes because you do not meet the requirement of sec_1_501_c_3_-1 that you serve a public rather than a private interest because you confer a substantial non-incidental benefit on private interests the ncv and cv programs are tools to facilitate discussion of problems which affect the entities that use them the entities to which you license the cv require the services of third-party service providers whom you train to download install and deploy the cv on their customers’ computing infrastructure and provide support services you provide this training to them gratis thereby conferring on them a substantial nonincidental private benefit like the organization in revrul_65_1 which restricted licensing of its patents to selected manufacturers your training of third-party service providers to render necessary services and support to the for-profit licensees’ commercial clients or the licensees themselves is directed toward benefiting these particular private businesses rather than the public you are distinguishable from the organization in forest press inc that organization developed and disseminated licenses to use its intellectual_property as you do but the dissemination of the dewey decimal system served the public interest exclusively all benefits to private persons being incidental conclusion based on the above we have determined that you do not meet the requirements for exemption under sec_501 because you are neither organized nor operated exclusively for one or more exempt purposes within the meaning of sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call stephen a martin director exempt_organizations rulings and agreements sincerely letter rev catalog number 47628k
